Citation Nr: 9918711	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO. 91-55 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis, claimed 
as secondary to exposure to cold or due to or the proximate 
result of a service-connected wound.  

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1950 
to July 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision, in part, 
denied the reopening of claims for service connection for 
arthritis of multiple joints and residuals of frostbite.  A 
March 1992 decision by the Board upheld the denial.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
The Court affirmed the Board's decision.  However, the Court 
found that the veteran had raised the issue of entitlement to 
a total rating based on individual unemployability and was 
possibly raising other issues.  The Court remanded the case 
to the Board for consideration of the additional issues.  See 
[citation redacted].

In March 1994, the Board remanded to the RO the issue of 
entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.  The RO was to 
further develop the evidence and consider other issues raised 
by the veteran.  The RO, in January 1995, denied the 
veteran's claims for service connection for arthritis and a 
total rating based on individual unemployability.  The RO 
developed the issues for appellate consideration and the case 
was returned to the Board.  In May 1995, the Board denied the 
appeals.  

The veteran appealed to the Court.  In June 1997, the Court 
entered a judgment which affirmed the May 1995 Board decision 
in part and, in part, vacated and remanded the decision for 
further action.  [citation redacted].  In September 1997, the Board Remanded the 
case for development pursuant to the Court's Order.  

The veteran and his representative have been asserting clear 
and unmistakable error (CUE) in prior rating decisions.  The 
Board's September 1997 Remand pointed out that CUE must be 
clear and must be decided under the law and regulations in 
effect at the time.  The Representative was asked to clearly 
identify the rating decisions involved and explain the legal 
and factual basis for the claim.  In a March 1998 letter, the 
representative stated that CUE was claimed in several rating 
decisions but failed to specify which ones.  Although more 
than a year has past since the Board requested the 
information, neither the veteran nor his representative have 
provided the details necessary to process a CUE claim.  
Consequently, until the veteran or his representative 
identifies the decisions claimed to involve CUE, or a new 
claim is received, no further action can be taken on this 
allegation.  38 C.F.R. § 3.158 (1998).  If the veteran or his 
representative identify specific decisions claimed to involve 
CUE, the RO must adjudicate the claim.  

The Board notes that in April 1999, the veteran submitted 
some pieces of correspondence and evidence to the Board.  
However, some were either unrelated or repetitive of evidence 
previously submitted.  In any event, the Board finds that 
none of the recently submitted pieces of evidence requires 
further consideration by the RO in light of the decision 
being reached below.  See 38 C.F.R. § 20.1304 (1998).  

The veteran has contended that all of his disabilities are 
due to cold exposure.  This claim has not been adjudicated by 
the RO.  Therefore, that claim is referred to the RO for any 
action and development deemed appropriate. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with respect 
to his claim for service connection for arthritis.

2.  The veteran has arthritis which was incurred as a result 
of his military service.  


CONCLUSION OF LAW

Arthritis was incurred as a result of exposure to cold and 
other injuries during active wartime service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for service connection for arthritis is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran has presented a claim which is 
plausible.  Three elements must be proven to establish 
service connection and the veteran has presented evidence on 
each element.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The first item in the Board's September 1997 Remand pertained 
to instructions to the RO to obtain information from the 
veteran's private physician, Hugh E. Vincent, Jr. M.D.  The 
Court had noted that there was no analysis by Dr. Vincent.  
The veteran's representative reports that Dr. Vincent is 
retired and unavailable.  The representative did not ask for 
VA assistance in developing information from Dr. Vincent.  
Instead, it was indicated that no further information could 
be obtained from Dr. Vincent.  The Board concludes that this 
aspect of the development has been completed to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  An 
opinion from another private physician has been obtained.  

The Court had also noted that there was no analysis by the VA 
physician, Dr. Frix.  The Board's September 1997 Remand 
further instructed the RO to ask that physician to provide an 
analysis.  However, inasmuch as Dr. Frix is no longer 
employed by the VA Medical Center (VAMC), opinions were 
obtained from other VA physicians.  The Board finds that this 
avenue of development has been followed to its end.  The 
Board concludes that this aspect of the development has been 
completed to the extent possible.  See Stegall.  

The veteran was accorded a VA examination of his joints and 
an examination according to the latest cold injury protocol.  
The veteran has complained as to the adequacy of the 
examinations; however, the report shows them to be thorough 
and in accordance with VA procedures.  He has not pointed out 
to any specific area, which could be regarded as a deviation 
from the normal VA procedures.

Therefore, the Board finds that all relevant facts with 
regard to the claim for service connection for arthritis have 
been properly developed.  VA has completed its duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. 3.303 (1998).  Arthritis may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent or more within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Any 
additional impairment of earning capacity resulting from 
disease or injury in service shall be compensated.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

There is no dispute that the veteran has arthritis.  In 
December 1994, Dr. Frix reported that X-rays disclosed 
degenerative changes throughout the lumbar spine, the C4-C5 
and C5-C6 levels of the cervical spine, the acromioclavicular 
joints of both shoulders, the right acromion, both wrists and 
the right knee.  Also, on the VA joints examination of 
December 1997, the physician reported that the most recent 
X-rays revealed calcific bursitis of the right subacromial 
joint, degenerative joint disease of the right 
acromioclavicular joint, degenerative joint disease in the 
2nd  through 5th proximal interphalangeal joints of both 
hands, spondylitic changes at the C4-C7 levels, narrowing at 
C5-C6, and spondylitic changes throughout the lumbar spine 
with degenerative joint disease at L3-L4 and L4-L5.  It was 
the physician's assessment that the veteran had degenerative 
joint disease of multiple joints including the spine and all 
extremities.  

Service connection also requires that there be disease or 
injury during service.  

The records reflect that the veteran was wounded in combat.  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. §1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1998).  

The service medical records show joint complaints before the 
veteran went over seas.  In August 1950, he was treated for 
sore feet.  In September 1950, heat and liniment were 
prescribed for the veteran's back.  

While in Korea, in June 1951, the veteran sustained a 
perforating gunshot wound.  The machine gun bullet entered 
the inferior outer quadrant of his left buttock and exited on 
the lateral aspect of the left thigh, in the middle third.  
In late July 1951, the veteran complained of pain in his left 
lower extremity.  Later in September 1951, the veteran's back 
was taped.  There were complaints of back pain in March and 
April 1952.  

The report of a May 1952 neurology consultation shows the 
veteran complained of crampy pain in his left thigh and 
increased weakness in the entire left lower extremity.  
Neurologic examination was negative except for an area of 
hypalgesia and hypesthesia over the posterior lower third of 
the left thigh.  Some weakness seemed to be organic in nature 
and involved the dorsiflexors of the left foot and the 
flexor-extensors of the left leg.  It was the impression that 
the veteran had a lesion of the femoral cutaneous and sciatic 
nerves.  It was noted that such a combination was not an 
infrequent syndrome in wounds of the thigh.  The absence of 
any reflex changes suggested an important functional overlay.  

The veteran was hospitalized and examined for his joint 
complaints in June 1952.  He had general and specialist 
examinations.  A psychogenic musculoskeletal reaction was 
diagnosed.  Knee complaints were recorded in September and 
November 1952.  

The veteran's continued joint complaints led to 
hospitalization in January 1953. Examination, consultation 
and evaluation led to a diagnosis of psychogenic 
musculoskeletal reaction.   

The veteran reported pain and stiffness involving some of his 
joints on a March 1973 VA examination.  It was concluded that 
the veteran had a through and through gunshot wound of the 
left buttock and thigh, uncomplicated, with residuals being a 
minimal scar.  The diagnosis included a low back syndrome by 
history and arthralgia of the shoulders and knees.   

The report of the July 1983 VA examination shows that the 
veteran claimed a right knee disorder due to injury or arctic 
exposure.  X-ray studies revealed slight swelling, effusion, 
and narrowing.  Osteoarthritis of the right knee was 
diagnosed. 

In a letter dated in June 1985, Max Kent, M.D., reported that 
the veteran complained of pain in his low back and right knee 
and that the veteran related all his problems to his service 
in Korea.  There was swelling of all the joints of the right 
hand.  The lumbar spine was tender with limited motion.  The 
right knee was tender.  X-rays revealed narrowing of all 
lumbar disc spaces and osteophytes at all lumbar levels.  The 
X-rays also disclosed moderate narrowing of the medial 
compartment of the right knee.  The diagnoses were 
osteoarthritis of the lumbar spine and right knee.  

A November 1985 decision of a Social Security Administrative 
Law Judge shows that the veteran was considered to be 
disabled commencing in March 1982.  It was found that the 
veteran had not engaged in successfully gainful employment 
since October 1982.  He was considered to be disabled by 
severe restrictive and obstructive lung disease, history of 
laryngeal cancer, arthritis of the right hand, lumbar spine 
and right knee, personality disorder and PTSD.  Medical 
reports supporting the physical disorder diagnoses are of 
record.  

VA outpatient records from 1985 through 1987 show joint and 
arthritic complaints without X-ray documentation of arthritic 
joint changes.

At a December 1985 RO hearing, the veteran testified of 
numbness in his hands, legs, feet and back.  December 1985 
Hearing Transcript (HT85) at 3.  He testified that his hands 
and feet were frozen and that his right knee and hands had 
swelling.  HT85, at 4.  

In July 1986, a VA orthopedic examiner reported that the 
veteran did have advanced multiple degenerative joint 
disease.  

A special VA compensation examination was done in January 
1987.  The examiner concluded that, on the basis of his 
orthopedic, neurologic, and X-ray examination of the veteran, 
there seemed to be only one singular true finding, a very 
mild effusion in the right knee joint.   

At a subsequent RO hearing in September 1987, the veteran 
testified that his hands were stiff.  September 1987 Hearing 
Transcript (HT87) at 9.  He reported that his knees were 
swollen and his shoulder bothered him.  HT87, at 11.  

In a statement dated in August 1988, a fellow serviceman 
described the veteran's exposure to cold during his combat 
service in Korea.  

During his 1991 Board hearing, the veteran reported joint 
pain and swelling while serving in Korea.  November 1991 
Hearing Transcript (HT91) at 11.  Both knees and shoulders 
were said to be symptomatic.  HT91, at 10.  His limbs were 
reported to be blue with no sign of frostbite.  HT91, at 12.  

The veteran and his fellow serviceman are competent to 
testify as to what they experienced and observed.  Their 
statements as to cold exposure and cold injury during 
service, as well as veteran's testimony of numbness in his 
hands, legs, feet and back and of joint pain and swelling are 
competent and credible.  Moreover, these statements are 
consistent with the circumstances, conditions and hardships 
of the veteran's combat service during the Korean War.  The 
Board concludes that there is satisfactory lay evidence that 
an injury was incurred in combat.  38 U.S.C.A. §1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).  See Caluza.  There is no 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991).  See Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).  The Board finds that this element of 
service connection is proven.   

Section 1154(b) of title 38, U.S. Code, allows combat 
veterans to use lay testimony as acceptable proof of in-
service incurrence or aggravation of an injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  While this provision allows a veteran's testimony 
to be used to satisfy one Caluza element--evidence of an in-
service incurrence or aggravation of a disease or injury--it 
does not affect the general requirement that the other two 
Caluza elements--present disability and a nexus to service--
be supported with evidence from a medical professional.  See 
Arms v. West, 12 Vet. App. 188 (1999); Turpen v. Gober, 
10 Vet. App. 536, 539 (1997).  Section 1154(b) does not 
obviate the third requirement for medical evidence of nexus 
between that in-service event and the current disability.  
Nolen v. West, 12 Vet. App. 347 (1999).  See also Wade v. 
West, 11 Vet. App. 302, 305 (1998).  

In a report dated in July 1990, a private physician, Samuel 
Schatten, M.D., repeated the history of exposure to cold 
during service given by the veteran.  X-rays were interpreted 
as disclosing degenerative changes. 

A letter from a private physician, H. E. Vincent, Jr., M.D., 
dated in October 1993, included an opinion that arthritis 
began when the veteran was performing front line duty and had 
progressed since he was wounded.  The subzero weather and 
almost frozen conditions of the veteran's combat service were 
mentioned.  Another letter from Dr. Vincent, which is dated 
in November 1993, showed that the physician reported 
reviewing the veteran's service medical records and post 
service medical records.  It was the doctor's belief that the 
veteran's current arthritic problems originated in service as 
a result of exposure to extreme cold.  

Copies of the clinical notes from another private physician, 
S. M. Barnes, M.D., show that the veteran was seen for 
various physical disabilities from April 1993 to May 1994.  
In October 1993, it was noted that the veteran still had some 
arthritic complaints and continued to fixate on episodes of 
frostbite when he was in the Korean War, as the cause. 

Dr. Frix did a VA examination in September 1994.  After a 
detailed examination, it was the assessment that the veteran 
had polyarthralgias.  His complaints were considered to be 
consistent with degenerative changes in the cervical and 
lumbar spine.  The doctor did not see any support to relate 
the arthralgias to the veteran's exposure to cold in Korea.  
The veteran was sent for x-rays.  Those studies and the 
claims folder were subsequently reviewed by the VA orthopedic 
specialist.  The physician discussed the current findings in 
terms of the record and concluded that the arthritic changes 
were degenerative in nature and that there was no direct 
relationship between the veteran's exposure to cold and his 
arthritis.  

In a December 1994 addendum, Dr. Frix reported that X-rays 
disclosed degenerative changes throughout the lumbar spine, 
the C4-C5 and C5-C6 levels of the cervical spine, the 
acromioclavicular joints of both shoulders, the right 
acromion, both wrists and the right knee.  The doctor 
reiterated that he saw no connection between the cold 
exposure in service and the development of arthritis in the 
veteran's later life.  

In a letter dated in February 1995, Susan H. Mather, M.D., 
M.P.H., VA Chief Medical Director for Public Health and 
Environmental Hazards discussed internal "core" injuries 
due to cold.  The veteran was also sent a Clinical Programs 
Information Letter, dated in November 1992, on the subject of 
late effects of cold injury.  That letter stated in pertinent 
part:  

Joint changes were also noted between 5 
and 12 months after frostbite.  While 
changes were found only in the joints of 
extremities that had been frostbitten, 
there did not seem to be much correlation 
between the severity of the frostbite and 
the appearance of changes in the joints.  
In the early years, there did not appear 
to be much correlation between stiffness 
of the joints and the X-ray changes 
causing some to postulate that joint 
stiffness early on was due to contracted 
scar tissue surrounding the joint rather 
than actual arthritis.  However, 
subsequent development of clinical 
arthritis in the affected joints many 
year after frostbite has been well 
described in the medical literature.

It is likely that veterans who sustained 
cold injuries in World War II and Korea 
have experienced late sequelae of the 
injuries, including skin cancers in scars 
and arthritis.  In view of this, VA 
physicians should be aware of the 
possibility of these sequelae in veterans 
who experienced cold injury while serving 
in the military.  Veterans with disabling 
peripheral neuropathy, arthritis of 
previously affected joints and scar 
cancers along with a history of cold 
injury may be referred to a veterans 
benefits counselor to apply for service-
connection if it has not already been 
established.

In a letter dated in May 1997, a VA Program Chief for 
Clinical Matters, Neil S. Otchin, M.D., noted that the 
veteran was claiming service connection for residuals of cold 
injuries arising from cold exposure on active duty in Korea.  
The doctor commented that if joint swelling did develop in 
service, it would be recommended that his claim for service 
connection for arthritis be reviewed as appropriate.  

The veteran submitted a copy of 62 Fed. Reg. 14832-14833 
(Mar. 28, 1997), in which it was proposed to revise the title 
of Diagnostic Code 7122 from residuals of frozen feet to 
residuals of cold injury.  There were also changes in the 
rating criteria with osteoarthritis being added to the 
criteria for the 20 and 30 percent ratings (and not the 10 
percent rating).  It was explained that osteoarthritis was 
among the most common long term residuals of cold injury 
citing Harrison's Principles of Internal Medicine, 2199 (Jean 
D. Wilson, M.D. et al. Eds., 12th ed. 1991).  The Board has 
reviewed that treatise.  It states that some patients with 
frostbite have residuals including arthralgias and 
degenerative arthritis.  

In June 1997, Dr. Mather hosted a satellite broadcast 
entitled Long Term Sequelae to Cold Injury: Diagnosis and 
Management.  The veteran, VA social worker, and private 
physician have referred to this video as supporting the 
claim, so the Board has reviewed a transcript of the 
broadcast.  Surgeon Commander E. Howard N. Oakley, Royal 
Navy, Retired, reported that non-freezing cold injuries 
involve bone and joint pathology (arthritis) (page 6).  Dr. 
Mather stated that cold injuries had long term and delayed 
sequelae which included arthritis in the involved areas (page 
8).  William Mills, M.D. noted that physical examination for 
cold injury should include joint examination for signs of 
arthritis and loss of range of motion (page 9).  Caroll 
McBrine, M.D., Consultant, Regulations Staff (211B), 
Compensation and Pension Service, Veterans Benefits 
Administration, noted that discharge examinations commonly 
show no residuals of cold injury because the acute injury has 
healed and late residuals have not yet appeared.  

A copy of the Orr-Fainer report was received from the veteran 
in July 1997.  The report describes cold injuries during the 
Korean War.  

A VA joints examination was done in December 1997.  Joint 
function was measured and reported.  It was noted that the 
most recent X-rays reveled calcific bursitis of the right 
subacromial joint, degenerative joint disease of the right 
acromioclavicular joint, degenerative joint disease in the 
2nd  through 5th proximal interphalangeal joints of both 
hands, spondylitic changes at the C4-C7 levels, narrowing at 
C5-C6, and spondylitic changes throughout the lumbar spine 
with degenerative joint disease L3-L4 and L4-L5.  It was the 
physician's assessment that the veteran had degenerative 
joint disease of multiple joints including the spine and all 
extremities.  The doctor expressed the opinion that the 
veteran's arthritis, degenerative joint disease was not 
related to the excruciating cold he suffered while in Korea.  
The doctor explained that his computer search of the medical 
literature seemed to link exposure to extreme cold to soft 
tissue, muscle, nerve, and vascular damage, rather than bony 
damage.  The doctor further explained that his opinion was 
based on the frankly negative evaluations for approximately 
30 years after the veteran's cold exposure.  

As part of a revision of the cardiovascular rating criteria, 
proposed in January 1993, effective January 12, 1998, the 
Diagnostic Code 7122 was revised.  The title was changed from 
frozen feet to cold injury residuals.  Ratable manifestations 
included osteoarthritis in the criteria for the 20 and 30 
percent ratings.  62 Fed. Reg. 65207, 65218, 65223 (Dec. 11, 
1997).  

In the January 1998 social and industrial survey, a VA social 
worker commented that the veteran's claims of residuals of 
cold injury seemed to be substantiated by recent studies 
elaborated in the video Sequelae of Cold Injuries.  

In a letter dated in April 1998, Dr. Mather discussed the 
veteran's numerous contacts with her office, his service 
medical records and other evidence.  The doctor noted that 
the service medical records documented objective findings 
regarding the veteran's right knee, right shoulder (related 
to a fall), and sensory involvement and motor weakness 
indicating a lesion of the posterior femoral cutaneous and 
sciatic nerves (related to the gunshot wound).  The doctor 
expressed the opinion that while the veteran's arthritis and 
its possible relationship to cold injury was not clear, in 
her opinion the objective findings documented in the service 
medical records substantiated an organic basis for his joint 
complaints.  

In June 1998, a VA Cold Injury Protocol examination was 
performed.  The physician summarized that the veteran gave a 
history of cold related injury.  The doctor noted that while 
the history may be suggestive of cold related injury, 
examination failed to reveal any significant abnormalities.  
The doctor noted that the previous X-rays demonstrated 
degenerative changes in essentially all joints to some 
extent.  The doctor found it impossible to differentiate the 
veteran's joint pain from degenerative arthritis versus 
arthritis secondary to cold injury.  The doctor noted that 
most cold injury damage involved nerves and soft tissues and 
the examination failed to reveal any skin or nerve damage.  
The physician reported that all of the veteran's complaints 
were subjective and could not be confirmed on examination.  
However, the doctor was not absolutely certain that they were 
not related to cold injury. 

In a letter dated in July 1998, Scott J. Waguespack, M.D., 
stated that veteran's cold exposure was a comorbidity and 
catalyst to the veteran's medical problems.  The doctor 
referred to a video tape as supporting that arthritis was a 
residual of cold injury.  

The changes proposed in March 1997, were effective August 13, 
1998, and were as follows:  

7122  Cold injury residuals:                                            
With the following in affected parts:                                 
Arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis,  X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or 
osteoarthritis).......................................30 percent

Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)..........................
.......20 percent

Arthralgia or other pain, numbness, or 
cold sensitivity............................................10 
percent

The Federal Register discussion of the final rule shows that 
consideration was given to a copy of the Orr-Fainer report, 
as well as comments that the regulations should take into 
account the impact of extreme cold on internal organs and 
that the regulations should define cold injury to include a 
broad range of conditions, including cardiovascular and 
respiratory conditions.   63 Fed. Reg. 37778 (Jul. 14, 1998).  

The evidence has changed radically since the Board previously 
reviewed the case.  The veteran as submitted additional 
evidence to support his claim while there is little 
additional negative evidence.  

Dr. Frix twice expressed the opinion that the veteran's 
current arthritis was not related to his cold injury in 
service, but as the Court noted, Dr. Frix did not really 
explain his analysis.  Slip op. at 3.  

On the December 1997 VA joints examination, the doctor 
expressed opinion that the veteran's arthritis was not 
related to the excruciating cold he suffered while in Korea 
explaining that his computer search of the medical literature 
seemed to link exposure to extreme cold to soft tissue, 
muscle, nerve, and vascular damage, rather than bony damage.  
However, VA has changed its regulations to recognize that 
cold injury can result in bony damage, so this opinion is not 
persuasive.  

The June 1998 VA Cold Protocol Examination had equivocal 
results.  The doctor admitted that it was impossible to 
differentiate the veteran's joint pain from degenerative 
arthritis versus arthritis secondary to cold injury.  
However, the physician conceded that while the veteran's 
complaints were subjective he was not absolutely certain that 
they were not related to cold injury.  

It is evident that the VA has accepted, based on medical 
literature, that a cold injury may result in arthritis.  The 
criteria for the 20 percent rating indicate that, in addition 
to arthralgia or other pain, osteoarthritis may be the only 
objective residual of cold injury.  Further, in a VA 
presentation, a medical expert on cold injury reported that 
even non-freezing injuries can result in degenerative 
arthritis.  A VA physician has noted that cold injuries may 
not always be evident and may produce late sequelae.  Against 
this background, the opinions of the veteran's private 
physicians are not unreasonable when they link his arthritis 
to his cold exposure during service.  While the evidence in 
this case is not completely unequivocal, the Board is legally 
obligated to afford the veteran the benefit of all reasonable 
doubt.  Accordingly, the Board concludes that his arthritis 
is the result of cold and other injury during his Korean War 
combat service.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for arthritis is granted.  


REMAND

Since the veteran has been granted service connection for 
arthritis, the RO must assign a rating and readjudicate 
whether the veteran meets the criteria for the assignment of 
a total rating based on individual unemployability, either on 
a schedular or extraschedular basis.

Furthermore, it is observed that in July 1994, a VA social 
worker expressed the opinion that the veteran's physical and 
mental condition would prevent him from working.  The Court 
pointed out that the social worker's opinion was very 
probative but needed to distinguish the effects of the 
service-connected disabilities from the effects of the non-
service-connected disabilities.  This was restated in the 
Board's September 1997 Remand.  In January 1998, the social 
worker reported that the veteran's physical and mental 
condition interfered with his ability to be gainfully 
employed.  The social worker again did not differentiate the 
service-connected and non-service-connected disabilities.  
The Court and Board Remands to clarify the social worker's 
opinion have not been complied with.  This aspect of the 
claim requires further development.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Consequently, adjudication of the 
issue of entitlement to a total disability rating for 
compensation purposes, based on individual unemployability 
(TDIU) will postponed until this is accomplished. 

The case is REMANDED to the RO for the following:  

1.  The RO should determine whether there 
is sufficient evidence to assign a 
disability rating for the veteran's 
arthritis.  In this regard, and prior to 
assigning the rating, the RO should 
consider whether a current examination 
for that purpose is necessary or whether 
the evidence on file provides sufficient 
information to rate the veteran's 
arthritis with consideration of pertinent 
laws and regulations, and applicable 
judicial precedents.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  If an 
examination is necessary specifically for 
rating the veteran's arthritis, one 
should be promptly scheduled and the 
examiner should be requested to provide 
all required opinions that would reflect 
consideration of all applicable judicial 
precedents, including Deluca v. Brown.     

2.   The RO should refer the claims 
folder to the individual who conducted 
the July 1994 and January 1998 VA social 
and industrial surveys for the purpose of 
obtaining an opinion with complete 
rationale as to the impact of the 
service-connected disabilities alone on 
the veteran's ability to secure or follow 
a substantially gainful occupation.  The 
opinion should specifically distinguish 
the impact of nonservice-connected 
disorders.  If the person who conducted 
the surveys is not available, or if the 
RO considers it more appropriate to 
conduct a new social and industrial 
survey for the sole purpose of assessing 
the veteran's employment history and day-
to-day functioning, one should be done.  
Therewith, all VA disability compensation 
examinations deemed pertinent by the RO 
to specifically ascertain the severity 
and extent of the veteran's service-
connected disabilities from the 
standpoint of his claim for compensation 
based on unemployability should be 
scheduled and conducted.  The claims 
folder, to include specifically a copy of 
the social and industrial survey should 
be made available to the examiner(s) for 
review prior to the examination(s).  All 
indicated special studies should be 
accomplished, and clinical findings 
should be reported in detail. The 
examiner(s) should indicate whether or 
not considering the medical magnitude of 
the veteran's disorders, employment would 
be feasible.  The examiner(s) report(s) 
should include a complete rationale for 
all conclusions reached.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.   
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.   After undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the claim of 
entitlement to TDIU with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  The RO should review the entire 
evidentiary record in order to determine 
(1) whether a total rating may be granted 
on a schedular basis under 38 C.F.R. 
§ 4.16 (1998), or (2) if not, whether the 
claim for such a rating should be 
referred to the appropriate official for 
extraschedular consideration under 
38 C.F.R. § 4.16(b) (1998).  Further, the 
RO should adjudicate all matters that are 
found to be inextricably intertwined, 
prior to returning the case to the Board 
for further appellate review.  If any 
intertwined issue is denied and no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.  The RO should further consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  

If the TDIU claim is denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case.  They should be afforded an 
opportunity to respond in accordance with the current 
appellate procedures before the claims folder is returned to 
the Board for completion of appellate review.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals





 


